Case 2:17-bk-55813   Doc 36   Filed 03/07/19 Entered 03/07/19 16:09:21   Desc Main
                              Document     Page 1 of 7
Case 2:17-bk-55813   Doc 36   Filed 03/07/19 Entered 03/07/19 16:09:21   Desc Main
                              Document     Page 2 of 7
         Case 2:17-bk-55813                Doc 36        Filed 03/07/19 Entered 03/07/19 16:09:21 Desc Main
                                                         Document        Page 3 of 7
                                                           SN Servicing Corporation           Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: March 06, 2019

     KELLY J SPETNAGEL                                                                                                  Loan:
     JOY L SPETNAGEL
     1149 MOSS HOLLOW RD                                                                     Property Address:
     CHILLICOTHE OH 45601                                                                    1149 MOSS HOLLOW ROAD
                                                                                             CHILLICOTHE, OH 45601



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Apr 2018 to Mar 2019. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Apr 01, 2019:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 712.36                  712.36                   Due Date:                                        Feb 01, 2019
 Escrow Payment:                           366.50                  392.58                   Escrow Balance:                                       242.92
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                           733.00
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                        0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                          $975.92
 Total Payment:                            $1,078.86                  $1,104.94



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                 Starting Balance         2,455.68              (1,218.62)
     Apr 2018            367.43                                             *                             2,823.11              (1,218.62)
     May 2018            367.43     2,199.00          1,983.05     2,033.36 *    Homeowners Policy        1,207.49              (1,052.98)
     Jun 2018            367.43                                             *                             1,574.92              (1,052.98)
     Jun 2018                                                      1,218.62 *    County Tax               1,574.92              (2,271.60)
     Jul 2018            367.43        366.50        1,207.49               *    County Tax                 734.86              (1,905.10)
     Jul 2018                          733.00                               *    Escrow Only Payment        734.86              (1,172.10)
     Aug 2018            367.43        366.50                               *                             1,102.29                (805.60)
     Sep 2018            367.43        366.50                               *                             1,469.72                (439.10)
     Oct 2018            367.43        366.50                               *                             1,837.15                 (72.60)
     Nov 2018            367.43        366.50                               *                             2,204.58                 293.90
     Dec 2018            367.43        366.50                               *                             2,572.01                 660.40
     Jan 2019            367.43        366.50                               *                             2,939.44               1,026.90
     Jan 2019                                                      1,150.48 *    County Tax               2,939.44                (123.58)
     Feb 2019            367.43        366.50        1,218.62               *    County Tax               2,088.25                 242.92
     Mar 2019            367.43                                             *                             2,455.68                 242.92
                                                                                 Anticipated Transactions 2,455.68                 242.92
     Mar 2019                     733.00                                                                                           975.92
                     $4,409.16 $6,597.00           $4,409.16      $4,402.46

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.




                                                                                                                                             Page 1
LastCase
     year, we2:17-bk-55813           Doc 36
                 anticipated that payments       Filed
                                           from your    03/07/19
                                                     account          Entered
                                                             would be made during03/07/19
                                                                                  this period 16:09:21      DescUnder
                                                                                              equaling $4,409.16. Main
                                                Document          Page  4  of 7
Federal law, your lowest monthly balance should not have exceeded $734.86 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                  Page 2
     Case 2:17-bk-55813                Doc 36       Filed  03/07/19
                                                      SN Servicing        Entered 03/07/19 16:09:21
                                                                     Corporation                Final Desc Main
                                                    Document          Page   5 of
                                                     For Inquiries: (800) 603-0836
                                                                                  7
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: March 06, 2019

 KELLY J SPETNAGEL                                                                                               Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               975.92        2,518.24
Apr 2019               366.87                                                                         1,342.79        2,885.11
May 2019               366.87        2,033.36            Homeowners Policy                             (323.70)       1,218.62
Jun 2019               366.87                                                                            43.17        1,585.49
Jul 2019               366.87        1,218.62            County Tax                                    (808.58)         733.74
Aug 2019               366.87                                                                          (441.71)       1,100.61
Sep 2019               366.87                                                                           (74.84)       1,467.48
Oct 2019               366.87                                                                           292.03        1,834.35
Nov 2019               366.87                                                                           658.90        2,201.22
Dec 2019               366.87                                                                         1,025.77        2,568.09
Jan 2020               366.87                                                                         1,392.64        2,934.96
Feb 2020               366.87        1,150.48            County Tax                                     609.03        2,151.35
Mar 2020               366.87                                                                           975.90        2,518.22
                    $4,402.44       $4,402.46

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of $733.74. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed $733.74 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is $975.92. Your starting
balance (escrow balance required) according to this analysis should be $2,518.24. This means you have a shortage of $1,542.32.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 60
months.

We anticipate the total of your coming year bills to be $4,402.46. We divide that amount by the number of payments expected
during the coming year to obtain your escrow payment.




                                                                                                                                    Page 3
        Case 2:17-bk-55813             Doc 36      Filed 03/07/19    Entered 03/07/19 16:09:21 Desc Main
                                                             Paying the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation                 Document monthly
                                                                 Page    6 of will
                                                                     payment  7 be $1,079.23 (calculated by subtracting the
    Unadjusted Escrow Payment                      366.87
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                  0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                                25.71
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                      0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                               $392.58
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated




                                                                                                                            Page 4
Case 2:17-bk-55813        Doc 36       Filed 03/07/19 Entered 03/07/19 16:09:21     Desc Main
                                       Document     Page 7 of 7



                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                  COLUMBUS DIVISION

 In Re:                                            Case No. 2:17-bk-55813

 Kelly J. Spetnagel
                                                   Chapter 13
 Joy L. Spetnagel

 Debtor(s).                                        Judge Charles M. Caldwell

                                  CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Notice of Mortgage Payment Change was served
electronically on March 7, 2019 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on March 7, 2019 addressed to:

          Kelly J. Spetnagel, Debtor
          1149 Moss Hollow Road
          Chillicothe, OH 45601

          Joy L. Spetnagel, Debtor
          1149 Moss Hollow Road
          Chillicothe, OH 45601

                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   P.O. Box 476
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor
